Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This Application filed on 05/27/2022 is  DIV of 16/750,372 filed 01/23/2020 which claims priority to  PRO 62/796,194 01/24/2019.

DETAILED ACTION
The Office Action is in response to the Applicant's reply filed November 15, 2022 to the restriction requirement made on September 15, 2022.  
Applicant's election to the species Species 1), at least one U.S. Food & Drug Administration (FDA) approved with traverse of claim  1  in the reply filed on 11/15/22 is acknowledged. Upon further the considerations the species election is herewith withdrawn.
Information Disclosure Statement

No IDS has been filed.
The rejections are as below: 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipate by Inoue et al. Lozinsky et al. (WO 2015185979 A1).
Lozinsky et al. a topical anorectal composition, including from 10.0% (w/w) to 30.0% (w/w) of trimethylsiloxysilicate; from 1.0% (w/w) to 5.0% (w/w) at least one surfactant selected from the group consisting of sodium lauryl sulfate, alkyl- and alkoxy- dimethicone copolyol, a polysorbate, a silicone surfactant, polyalkyl & polyether modified silicone oil and a combination thereof; from 30.0% (w/w) to 75.0% (w/w) of a non-polar volatile siloxane solvent; from 0.1% (w/w) to 1% (w/w) of Natrosol thickener; from 0.05% (w/w) to 0.5% (w/w) sodium metabisulfite; from 0.25% (w/w) to 10% (w/w) of a vasoconstrictor in the form of a salt selected from the group consisting of phenylephrine hydrochloride, ephedrine sulfate and epinephrine hydrochloride, from 0.1% (w/w) to 5% (w/w) of an anesthetic selected from the group consisting of lidocaine, dibucaine, tetracaine and benzocaine; and from 15% (w/w) to 40% (w/w) of water or of a buffer of pH 4-7.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipate by Amparo (AU 715566 B2). 
Amparo teaches an aqueous gel composition for treating hemorrhoids and/or anorectal disorders in a human formulation comprising Hydroxyethylcellulose, Propylene glycol, Sodium citrate, Sodium metabisulphite, EDTA Disodium salt , Methyl hydroxybenzoate , Propyl hydroxybenzoate , Phenylephrine HCl ,Hydrocortisone , Lidocaine Hydrochloride ,Cetrimide, Deionised Water.
Conclusion
No claims allowed.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel, can be reached on (571)270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA SOROUSH/           Primary Examiner, Art Unit 1627